Case 6:18-cv-00568-JRG Document 15 Filed 04/24/19 Page 1 of 1PagelD#: 80

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF TEXAS

TYLER DIVISION
CYNTHIA D. DURRETT and husband §.
DENNIS DURRETT, Plaintiffs
VS. § NO: 6:18-CV-00568-JRG
(Jury)
WALMART, INC., Defendant §

Notice of Settlement

The undersigned attorney does hereby certify that on April 24, 2019, the parties reached an

agreement and settled the above entitled and numbered cause.
ve
Hu
jf é Fae

Nicholas S. Peacock

 

Certificate of Service

I, Nicholas S. Peacock, hereby certify that on April 24, 2019, I electronically filed the foregoing with
the Clerk of the court using the CM/ECF system which will send notification of such filing to the following:

Edward L. Merritt, Esquire emerritt@harbourlaw.com
Jessica M. LaRue, Esquire jlarue@harbourlaw.com
Harbour Smith Harris & Merritt
222 N. Fredonia St.

PO Box 2072

Longview, Texas 75606 /\f | (- \

Nicholas S. Peacock

aa
%

 

 

 
